Citation Nr: 0921427	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1945 to 
October 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In May 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The Veteran filed a claim for service connection for a left 
ankle disorder in January 2008.  The RO acknowledged receipt 
of the application that same month.  A rating decision has 
not yet been issued.  This matter is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left foot disability is at most moderately 
severe, not severe.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis of the left foot are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5010, 5284 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 (2008).  

With regard to VCAA notice requirement, in cases, as here, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering section 
5103(a) notice is no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  

The Veteran was, however, provided VCAA notice for an 
increased rating claim compliant with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) in July 2008.  In Vaquez the 
Court held that for an increased compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
relation to his claim.  
He was afforded VA compensation and pension examinations of 
the foot and joints in February 2008 and April 2008, 
respectively. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The Veteran asserts he is entitled to a higher rating for his 
service-connected left foot disability, currently evaluated 
as 20 percent disabling under Diagnostic Codes (DCs) 5010, 
5284, for traumatic arthritis and for injuries of the foot, 
respectively.  38 C.F.R. § 4.71a.  Prior to October 25, 2006, 
his left foot disability had a 10 percent evaluation; but in 
a January 2007 rating decision the RO increased the 
disability rating to 20 percent based upon the results of a 
December 2006 VA examination.  

Under DC 5010 arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderately severe, as in 
this case, warrants a 20 percent disability rating.  If the 
foot injury is severe, a maximum 30 percent disability rating 
is warranted.  A note in this diagnostic code indicates that, 
with actual loss of use of the foot, rate 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  Diagnostic Code 
5284 may involve limitation of motion and therefore requires 
consideration under sections 4.40 and 4.45.  Separate ratings 
may be assigned for a foot disability under Diagnostic Codes 
5284 and 5010 where there is also X- ray evidence of 
traumatic arthritis in the affected joint, but only if there 
is additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The words "moderate," "moderately severe" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities (Rating Schedule).  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as  "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2,  4.6.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the Veteran.  38 C.F.R.  
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, supra 
at 80.

The Veteran had a VA feet examination in February 2008 and a 
VA joint examination in April 2008.  He reported having 
occasional foot pain.  The pain was present when he 
externally rotated his foot.  On a scale of 1-10 his pain 
level was 6-7 for which he takes Tylenol.  He also reported 
that his foot gives-way and he has no balance in his left 
foot.  It was noted that he does not use a brace or an 
orthotic.  The examiner stated that the Veteran does have 
problems with activities of daily living as he was recently 
admitted to the local hospital for pneumonia and had 
subsequent home health care and physical therapy to help him 
rehabilitate.  He ambulates with a walker for half a block.

Examination of the left lower extremity reveals dorsalis 
pedis pulse 2+.  The Veteran was fully sensate to light touch 
in all dermatomal distributions.  He had some decreased 
sensation on the plantar aspect of his foot.  Ankle range of 
motion was 5 degrees of dorsiflexion, 30 degrees of plantar 
flexion.  The active range of motion and passive range of 
motion were the same.  There was no change with repetition 
and no pain with motion.  He had a negative talar tilt and 
anterior drawer.  The axis of the Achilles tendon was in line 
with the axis of the tibia.  He was tender to palpation at 
the lateral ankle and joint just anterior and inferior to the 
lateral malleolus.  The dorsum of the midfoot was also tender 
to palpation.  There was no evidence of abnormal weight 
bearing with the exception of a callous which is in the 
plantar medial aspect of the great toe.  His assessments were 
residuals of left foot sprain, plantar callous left great 
toe, plantar fasciitis left foot, residuals of left navicular 
fracture and no significant radiographic evidence of mid foot 
arthritis on the X-rays.

In addressing DeLuca, supra., the examiner noted that there 
was mild discomfort associated with examination of the left 
foot.  It is conceivable, he noted, that pain could further 
limit function as described particularly with repetition.  He 
stated that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty.

The Board finds that the evidence cited above is entitled to 
great probative weight, and it is against the Veteran's claim 
for an increased rating.  These findings coincide with a 20 
percent evaluation for the Veteran's disability.  The 
examination reports showed ankle range of motion to be 5 
degrees of dorsiflexion, normal ankle dorsiflexion is 0 to 20 
degrees; 30 degrees plantar flexion was shown, normal ankle 
plantar flexion is 0 to 45 degrees.  Active and passive range 
of motion was the same and there was no pain with motion.  
With the exception of a callous on the toe, there is no 
evidence of abnormal weight bearing.  X-rays showed no 
significant radiographic evidence of mid foot arthritis.  
Based on the medical evidence, the Board does not find that 
the Veteran's left foot disability is manifested by severe 
symptoms and a 30 percent evaluation is not warranted unless 
there is evidence of foot injury resulting in severe 
symptoms.  See 38 C.F.R. § 4.71a, DC 5284.

While the Veteran has testified that he does have problems 
with activities of daily living, (an inability to perform any 
kind of physical activity unless he uses a cane), 
consideration must be given to the fact that he has had a 
recent hospital admission for pneumonia with subsequent home 
health care and rehabilitation therapy.  He has reported that 
he has no balance in his foot.  He testified that the pain is 
not "real bad" but he experiences numbing and has no 
circulation.  Hearing Transcript (Tr.), p.4.  He has taken 
Tylenol for the pain.  

The Board has considered whether a higher rating is warranted 
on the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2008); DeLuca, supra at 204-06 
(1995).  The Board acknowledges that during the April 2008 
examination, the Veteran reported having occasional pain in 
his foot.  He also stated that he had pain when he externally 
rotated his foot.  Also at the hearing he reported that he 
has swelling in his foot daily, especially if he is on it a 
lot.  The VA examiner reported that there was mild discomfort 
associated with the examination of the left foot but it was 
not feasible to attempt to express any such findings in terms 
of additional limitation of motion as such matters cannot be 
determined with any degree of medical certainty.  Overall, 
the evidence does not support an increased rating under 38 
C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth 
in DeLuca, supra.

The Board finds that the overall disability picture for the 
Veteran's left foot does not more closely approximate a 30 
percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against his claim.  38 
C.F.R. § 4.3.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 










ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left foot is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


